Title: From George Washington to John Jay, 26 March 1779
From: Washington, George
To: Jay, John


Sir.
Head qrs Middle Brook March the 26. 1779
When I had the Honor of addressing Your Excellency on the 11th Instant, I transmitted some intelligence I had just received from General Maxwell, respecting Admiral Gambier’s preparing to sail from New York—and suggesting New London to be the Object of the expedition. How far events may justify this suggestion, I cannot determine; however, by advices which came to hand this Evening, from a Correspondent from whom I have my best intelligence, I am informed that 16 Transports—with a flat bottom boat each, and a Sloop of War of 16 Guns & 5 or 6 strong privateers went up the Sound a few days ago—with a view of joining the Scorpion & Thames of 20 Guns. The advices also say—that the Admiral in a 64 with a sloop of War sailed from the Hook about the same time, with a pilot acquainted with Long Island and the Sound—that the supposed design of the expedition is to take the Frigates at New London—and that their determination now is to plunder and distress the Coast. There are accounts besides these—that Troops have been drawing towards the East end of the Island—and some flat bottom boats building under the direction of Sir William Erskine. It is added that General Clinton is gone there himself. General Putnam is apprized of these movements—but it will be impossible for us to prevent their descents in many instances.
I transmit your Excellency three New York papers and have the Honor to be with the greatest respect and esteem Yr Excellency’s Most Obedt sert
Geo: Washington
 